Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




THE CITY OF EL PASO, FOR ITSELF
AND ON BEHALF OF ITS
DEPARTMENT, EL PASO WATER
UTILITIES,

                                    Appellant,

v.

GLORIA MORALES, INDIVIDUALLY
AND ON BEHALF OF THE ESTATE OF
LUIS CARLOS MORALES AND AS
NEXT FRIEND OF LUIS EMANUEL
MORALES, JOSE CARLOS MORALES,
AND LUIS CARLOS MORALES, JR.,
MINOR CHILDREN, AND ON BEHALF
OF THE ESTATE OF LUIS CARLOS
MORALES, DECEASED,      

                                    Appellees. 


§
 
§
 
§
 
§
 
§

§

§

§

§

§




No. 08-06-00012-CV

Appeal from
384th District Court

of El Paso County, Texas

(TC #2000-1239)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is an agreed motion to dismiss this interlocutory appeal pursuant
to Rule 42.1(a)(2) of the Texas Rules of Civil Procedure.  Tex.R.App.P. 42.1(a)(2).  We grant the
motion and dismiss the appeal pursuant to the parties’ agreement.  It is further ordered that each
party shall bear its own costs.  See Tex.R.App.P. 42.1(d).

October 5, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment